Title: To Thomas Jefferson from Maria Hadfield Cosway, 24 September 1824
From: Cosway, Maria Hadfield
To: Jefferson, Thomas


My dear Sir & good friend
florence
24 Sept 1824
I am come to visit My Native Country, & am Much delighted with every thing around it. The Arts have Made great progress, and Mr Cosway’s Drawings have been Very Much admired, which induced me to place in the Gallery a very fine Portrait of his. I have found here an Opportunity of Sending this letter by Leghorn, which I had not at Milan -I wish much to hear from you, & how you go on with your fine Seminary. I have had my great Saloon painted, with the representation of the  parts of the world & the most distinguished objects in them I have at a loss for America, as I found very few small prints—however Washington town is marbd & I have left a hill barren, as I would  place Monticello, & the Seminary; if you favor me with some description that I might have it introduced You would Oblige me Much. I am just setting out for my home, pray write to me at Lodi & if this reaches you safe I will write longer by the Same way. Believe me ever—Your Most Oblgd & affte: friendMaria Cosway